DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 10, 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recitation “when a hand is detected being approached the struck surface according to the output value” is indefinite. Please clarify what is intended.
As for claims 4 and 5, it is unclear how the electrodes can be disposed on the inner and outer circumferential sides of the struck surface if, in preceding claim 1, they are disposed opposite the struck surface. Please clarify.
As for claim 7, the electrode area is disclosed in relation to the inner and outer circumferential side of the struck surface, even though the electrodes are disposed on the opposite side of the struck surface, as recited in preceding claim 1. Please clarify.
Claim 10 is rejected for a similar reason to that discussed above in claim 2.
Claim 12, dependent upon claim 11, recites the electrode formed in a line shape, wherein preceding claim 11 recites that the electrode if formed in a plurality of lines. Claim 12 continues by then reciting one line on the inner circumferential side and one line on the outer circumferential side after only claiming a singular line shape. Please clarify. 
Claim 13 and 15 are rejected for similar reasons as discussed above in claims 5 and 7.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application publication to Takasaki et al. (US 2017/0236505).
In terms of claim 1, Takasaki et al. teaches an electronic percussion instrument comprising a struck surface (12), a striking sensor (30) and a sound production control unit (see paragraph [0027]), wherein the instrument further comprises at least one electrostatic capacitance sensor (40) having an electrode (41, 42, 43) disposed on a side opposite to the struck surface (see Figure 1), and an attenuation control unit (i.e. cushion (paragraph [0041]), hand (paragraph [0071]), or mute (paragraph [0072]). (See paragraphs [0014], [0041], [0043], [0044], [0055], [0057], [0059], [0060], [0071], [0072], [0080] and [0094]).
As for claim 2, Takasaki et al. teaches changing a threshold value, or setting a second threshold, dependent upon the position of a detected conductor (55), such as the performer’s hand (see paragraph [0059]).
As for claims 3 and 4, Takasaki et al. teaches the electrodes (41, 42, 43) formed in a plurality of lines, forming a fan shape, wherein each electrode formed of said lines spans from an inner to an outer circumferential side (see Figures 1 and 3).
As for claim 5, Takasaki et al. teaches the capacitance sensor (40, 61) split into a plurality of sensor conductive electrodes (41, 42, 43, 62, 63, 64), wherein in one embodiment, one electrode (62) is disposed on an inner circumferential side and another electrode (64) is disposed on an outer circumferential side (see Figure 4). 
As for claim 8, Takasaki et al. shows each electrode (62, 63, 64) formed in a single circular line (see Figure 4).
In terms of claims 9-13 and 16, the same reasoning applied in the rejection of apparatus claims 1-5 and 8, mutatis mutandis, applies to the subject-matter of method .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11 and 12 can further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Marquez et al. (US 2013/0340598) (sensor assembly (24), electrodes (48, 51), Figures 2-6).

Claims 1, 5, 8, 9, 13 and 16 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Masaki et al. (US 2009/0151475) (subdivided circular electrodes (15) (15a-15d) from inner to outer circumferences (Figures 3 and 5), attenuation (resistant to external disturbances, paragraph [0044])).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al. in view of that which is well known in the art.
Takasaki et al. fail to explicitly teach the electrodes formed in a mesh or perforated shape, however, they do disclose that the fan shaped electrodes are formed such that an electrode area is different at an inner circumferential side (i.e. smaller) and an outer circumferential side (i.e. larger) (see Figures 1 and 3), as recited in claim 7. Therefore, the fan shape electrodes of Takasaki et al. can be considered an equivalent structure known in the art, and one of ordinary skill in the art would have found it obvious to use a mesh or fan shape to achieve the different areas in the inner and outer circumferences.
Still further, Takasaki et al. teaches the electrodes formed from a metal material (see paragraph [0044]). The Japanese publication to Sawada (JP 2009-237296) teaches a similar electrode for an electronic percussion instrument, wherein the electrode is formed with metal wire mesh (see description of Figures 5 and 6 in the translation provided). Therefore, forming the metal of Takasaki et al. into a mesh structure would have been an obvious matter of design choice, given both the metal fan and metal mesh solve the stated problem (i.e. different area in inner and outer circumferences), serve the same particular purpose, and it appears that the invention would perform equally well with either design.
Still further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended problem(s) to be solved and the criteria of the objectives to be met. In re Leshin, 125 USPQ 416 0(CCPA 1960).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/4/2021